Case 17-02072   Doc 24   Filed 01/06/21 Entered 01/06/21 16:07:40   Desc Main
                           Document     Page 1 of 7
Case 17-02072   Doc 24   Filed 01/06/21 Entered 01/06/21 16:07:40   Desc Main
                           Document     Page 2 of 7
Case 17-02072   Doc 24   Filed 01/06/21 Entered 01/06/21 16:07:40   Desc Main
                           Document     Page 3 of 7
Case 17-02072   Doc 24   Filed 01/06/21 Entered 01/06/21 16:07:40   Desc Main
                           Document     Page 4 of 7
Case 17-02072   Doc 24   Filed 01/06/21 Entered 01/06/21 16:07:40   Desc Main
                           Document     Page 5 of 7
Case 17-02072   Doc 24   Filed 01/06/21 Entered 01/06/21 16:07:40   Desc Main
                           Document     Page 6 of 7
Case 17-02072   Doc 24   Filed 01/06/21 Entered 01/06/21 16:07:40   Desc Main
                           Document     Page 7 of 7
